Case 1-17-01085-ess   Doc 195-5   Filed 02/12/20   Entered 02/12/20 19:49:06




                        EXHIBIT E
                            Case 1-17-01085-ess                           Doc 195-5                Filed 02/12/20                      Entered 02/12/20 19:49:06




 Nad1111 Center fir EdUCldOI Slldstlcs
 IPEDS Data Center
 CUNY Queens College
 UnitID               190664
 OPE ID               00269000
 Address              65-30 Kissena Blvd, Queens, NY, 11367
 Web Address          www.qc.cuny.edu

                                               Institutional Characteristics 2008-09

iristitutio\): CUNY

Part A - Educational Offerings
1. Which of the following types of instruction/programs are offered by your institution? (Check one or more]
If your institution does not offer occupational, academic or continuing professional programs, you are not expected to complete this
or any other IPEDS survey.                                                                                               '

                Occupational, may lead to a certificate, degree, or other formal award
         r
                Academic, leading to a certificate, degree, or diploma

                Continuing professional (postbaccalaureate only)

                Recreational or avocational (leisure) programs
         r
                Adult basic or remedial instruction or high school equivalency

                Secondary (high school)




Part A - Mission Statement
2. Provide the institution's mission statement or a web address (URL) where the mission statement can be found. Typed
statements are limited to 3,000 characters or less, The mission statement will be available to the public on College
Navigator.
Mission Statement URL:

Mission Statement




Part B - Advanced degree question
                                                    Advanced degree question
What method will you use to report data on your Institution's doctor's degrees and professional degrees on BOTH
Institutional Characteristics in Fall 2008 and Fall Enrollment in Winter 2008-09/Spring 2009?

                  The new postbaccalaureate degree classifications:
                             Case 1-17-01085-ess                               Doc 195-5            Filed 02/12/20                      Entered 02/12/20 19:49:06




                      Master's degree
                      Doctor's degree - research/scholarship
                      Doctor's degree - professional practice
                      Doctor's degree - other
To use this method, you will need to recode all doctors and first-professional degrees into the four graduate level categories listed
above. You will also report any first-professional certificates as post-masters certificates. You will be required to use this method
when reporting this survey in 2009-1 O IPEDS.

                    The old postbaccalaureate degree classifications:

                         Master's degree
                         Doctor's degree
                         First-professional degree

                   This institution does not have any programs beyond the baccalaureate level.


Please note: The Fall Enrollment data that you will report this winter or spring MUST use the same method for reporting
professional programs that you use for the Institutional Characteristics survey this fall. No changes to reporting method will be
allowed after the fall data collection closes.




Part B - Organization - Control and Level
1. What is your institutional control or affiliation?
       0       Public - Specify
               Primary control               Secondary control (if applicable)



      0
      0        Private not-for-profit independent (no religious affiliation)
      0        Private not-for-profit religious affiliation - Specify




2. What award levels are offered by your institution? (Check all that apply]
  Award Level
  BELOW THE BACCALAUREATE:
                           Postsecondary award, certificate, or diploma of less than one academic year
                     r     •less than 900 contact or clock hours, or
                           •less than 30 semester or trimester credit hours, or
                           •less than 45 quarter credit hours
           2               Postsecondary award, certificate, or diploma of at least one but less than two academic years
                     r     •at least 900 but less than 1800 contact or clock hours, or
                           •at least 30 but Jess than 60 semester or trimester credit hours, or
                           •at least 45 but less than 90 quarter credit hours
           3        r      Associate's degree

           4    Postsecondary award, certificate, or diploma of at least two but less than four academic years
                    r
                •1800 or more contact or clock hours, or
                •60 or more semester or trimester credit hours, or
                •90 or more quarter credit hours
  BACCALAUREATE AND ABOVE:
           5              Bachelor's degree or equivalent
                          Case 1-17-01085-ess                            Doc 195-5                Filed 02/12/20                Entered 02/12/20 19:49:06




                     rv
          6               Postbaccalaureate certificate
                     rv
          7               Masters degree
                     rv
          8               Post-master's certificate
                     rv
          9               Doctors degree
                     r
         10               First-professional degree
                     r
         11               First-professional certificate (Post-degree)
                     r
         12               Other (specify in box below)
                     r
You may use the space below to provide context for the data you've reported above.




Part B - Organization - Calendar System
Your response to the next question determines how your institution reports Graduation Rates data in the Spring and how
you report student charges in Part D of this survey.
If the calendar system differs from prior year or requires a change, please contact the Help Desk at 1-877-225-2568.
3. What is the predominant calendar system at the institution? [Choose one]


   Standard academic tenms
   Checking one of the following determines that your institution will provide Graduation Rates data based on   a FALL COHORT
   and student charges data will be requested on a FULL ACADEMIC YEAR.

     0   Semester
     0   Quarter
     0   Trimester
     0   4-1-4 or similar plan
     0   Other academic calendar


   Other calendar system
   Checking one of the following determines that your institution will provide Graduation Rates data based on   a FULL YEAR
   COHORT and student charges data will be requested by PROGRAM.

    0    Differs by program
    0    Continuous basis (every 2 weeks, monthly, or other period)



fns!itutior\.C:UNY Q~eens College (190664)

Part B - Organization - Student Enrollment
4. Does your institution enroll any of the following types of students?
                          Case 1-17-01085-ess                                Doc 195-5                   Filed 02/12/20                            Entered 02/12/20 19:49:06




Include a/I levels that your institution offers, even if there are no students currently enrolled at that level.
Responses to this question determine which screens will be generated for reporting academic year tuition charges, and for
reporting Fall Enrollment during the Winter and Spring collections. Additionally, checking Yes for full-time. first-time,
degree/certificate-seeking undergraduate students determines that your institution must report pricing data (on the IC survey) and
Student Financial Aid data (in the Spring collection) for this cohort. Full- and part-time 2007 Fall Enrollment counts are provided for
reference.
                                                                                  Full-time                           Part-time
Undergraduate (academic or occupational programs)                       r        No
                                                                                           (:'
                                                                                                   Yes
                                                                                                             r      .No
                                                                                                                             r.        Yes

First-time, degree/certificate-seeking undergraduate                    r        No
                                                                                           r.
                                                                                                   Yes
                                                                                                             r
                                                                                                                     No
                                                                                                                            r.
                                                                                                                                       Yes

Graduate                                                                         No                Yes               No                Yes
                                                                        r                  (:'               r              (,'
First-professional                                                               No                Yes               No                Yes
                                                                        r.                 r                (.'             r
                                                    Estimated 2008 Fall Enrollment
Please provide an early estimate of the institution's fall enrollment for all levels offered, as indicated above. Estimates should be
based on the definitions used in the IPEDS Enrollment component submitted in the Winter/Spring collections. These data will NOT
appear in College Navigator, but will be made available in IPEDS data dissemination.
                                                      Full-time              FT PY                  Part-time              PT PY       Total
                                                                             Enroll-                                       Enroll-
                                                                                                                            ment
Undergraduate (academic or                                                                                                   4.~47     15,186
occupational programs)
         Number of undergraduates,                                                                                                2~   1,676
         those who are first-time,
         degree/certificate-seeking
         students
Graduate                                                                                                                     3,751 4,318

First-Professional                                                                                                                     0

5. For Fall 2002, did your institution have any full-time first-time degree/certificate-seeking students enrolled in programs
at the baccalaureate level or below?
If you answer Yes to this question, you will be required to provide Graduation Rates data for 2002-03 in the Spring collection. If you
answer No to this question. please indicate the reason you are not required to report Graduation Rates for the cohort year
requested.
If you reported any full-time, first-time degree/certificate-seeking undergraduates on the 2002-03 Enrollment survey, the data will be
preloaded below.

                                              No

                                                               r                       This institution did not enroll full-time, first-time
                                                                                       (undergraduate) students.
                                                                  r                    This institution did not offer programs at or below
                                                                                       the baccalaureate level.
                                                               r                       This institution was not in operation in 2002-03
                                              Yes


Cohort from 2002-03 Enrollment of full-time, first-time degree/certificate-seeking                                                         1,178
students (GRS Cohort)




Part B - Organization - System Name
6. System, Governing Board or Corporate Structure (please see instructions for reporting System or Corporate data).
                          Case 1-17-01085-ess                                Doc 195-5              Filed 02/12/20                    Entered 02/12/20 19:49:06




 Note: Do NOT indicate a religious affiliation here. That information is collected separately and differs from system name.
 If you need assistance, contact the Help Desk at 1-877-225-2568. You will not be able to lock your submission if this question is
 blank.
                                     This institution is NOT a part of a system or corporate entity.
                     0
                     e              This institution is a part of a system or corporate entity.
                                    Specify name of the system or corporate entity.
                                    City University of New York




Part C - Admission Requirements and Services - Open Admission
1. Does your institution have an open admission policy for all or most entering first-time degree/certificate-seeking
undergraduate-level students?
If you answer No to this question you will be expected to answer additional questions (C2, C3, and C4) regarding your admissions
procedures. Note: If the only requirement for admission is a high school diploma, your institution is still considered open admission.
               Yes
         r
                No
         r.
You may use the space below to provide context for the data you've reported above. These context notes will be posted
on the College Navigator website.




Part C - Admission Requirements and Services .. Admission Considerations
2. Please select the option that best describes how your institution uses any of the following data in its undergraduate
selection process.

Admission Considerations                                            Required Recommended          Neither Required nor        Don't
                                                                                                    Recommended               Know
Secondary school GPA
                                                                                       r                                        r
Secondary school rank                                                   "              r
                                                                                                            ('

                                                                                                                                r
                                                                                                            "
                                                                        ('
Secondary school record
                                                                        r.             r                    ('                  ('
Completion of college-preparatory program
                                                                                       r                    r                   r
Recommendations                                                         "
                                                                        ('             r                    r.                  (':
Formal demonstration of competencies (e.g., portfolios,
                                                                        r              r
certificates of mastery, assessment instruments)
Admission test scores                                                                                      "                    (':


(SAT /ACT)
                                                                                      (':                                       ('
                                                                        "r
                                                                                                            ('
Other Test (Wonderlic, WISC-Ill, etc.)
                                                                                      r                     r                   r.
TOEFL (Test of English as a Foreign Language)
                                                                                       r                   ('                   r
                                                                        "
                           Case 1-17-01085-ess                          Doc 195-5                  Filed 02/12/20                Entered 02/12/20 19:49:06




 lnslitullorj: CUNY Qu~ens College (l!l!J664)

 Part C   N   Admission Requirements and Services - Selection Process
 3. Please provide the number of first-time, degree/certificate-seeking undergraduate students who applied, were admitted,
 and enrolled (full or part time) at your institution for the most recent Fall period available. Include early decision, early
 action, and students who began studies during the summer prior to the selected fall reporting period. See instructions for
 further information.

Select reporting               Fall 2007                                  Fall 2008
period:

                     Men                               Women                               Total
Number of
applicants
Number of
admissions
Number enrolled
full time
Number enrolled
part time



4. If test scores are required for admission for first-time, degree/certificate-seeking undergraduate students please
provide the following information: the number and percentage of students submitting SAT/ACT scores and the 25th and
15th percentile scores for each test. Provide SAT writing test scores only if used for admission. DO NOT convert test
scores; scores must be reported separately. Provide data for the most recent group of enrolled students for whom data
are available; include new students admitted the summer prior to the selected fall reporting period.

Select reporting           Fall 2007                                      Fall 2008                          Test scores NOT
period               r.                                                                                          required
Number submitting SAT scores

Percent submitting SAT scores

Number submitting ACT scores

Percent submitting ACT scores


                              25th Percentile                                              75th Percentile
SAT Critical Reading

SAT Math

SAT Writing

ACT Composite

ACT English

ACT Math

ACT Writing
                          Case 1-17-01085-ess                                Doc 195-5                  Filed 02/12/20     Entered 02/12/20 19:49:06




You may use the space below to provide context for the data you've reported above, These context notes will be posted
on the College Navigator website.




Part C - Admission Requirements and Services - Special Learning Opportunities
5. Does your institution accept any of the following? [Check all that apply]

             Dual credit (college credit earned while in high school)

             Credit for life experiences
       r
            Advanced placement (AP) credits

            None of the above
       r
6. What types of special learning opportunities are offered by your institution? [Check all that apply]

            Distance learning opportunities (e-learning)

            ROTC

                      Army                                    Navy                                     Air Force
                                                                                                 r
            Study abroad

            Weekend/evening college

            Teach er certification (below the postsecondary level)

                     Students can complete their preparation in certain areas of specialization

                     Students must complete their preparation at another institution for certain areas of specialization
                r
                     This institution is approved by the state for the initial certification or licensure of teachers

            None of the above
       r


Part C - Admission Requirements and Services .. Student Services
7. If your institution grants a bachelor's degree or higher but does not offer a full 4-year program of study at the
undergraduate level, how rnany years of completed college-level work are required for entrance?

Number of years
                             Case 1-17-01085-ess                              Doc 195-5                  Filed 02/12/20                    Entered 02/12/20 19:49:06




 8. Which of the following selected students services are offered by your institution? [Check all that apply]

                  Remedial services
         r
                  Academic/career counseling services

                  Employment services for current students
         f7
                  Placement services for program completers

                  On-campus day care for children of students

                  None of the above


9. Does your Institution have its own library or are you financially supporting a shared library with another postsecondary
education institution?

                  Have our own library
         r.
                  Do not have our own library but contribute financial support to a shared library
        r
                  Neither of the above
        r
10. Indicate whether or not any of the following alternative tuition plans are offered by your institution.

                                          No
                                          Yes

                                                         r                Tuition guarantee
                                                                          Prepaid tuition plan
                                                                          Tuition payment plan
                                                                          Other (specify in box below)

You may use the space below to provide context for the data you've reported above. These context notes will be posted
on the College Navigator website.




Part D • Student Charges Questions
3. Are all full-time, first-time degree/certificate-seeking students required to live on campus or in institutionally-controlled
housing?
If you answer Yes to this question. you will not be asked to report off-campus room and board in the price of attendance (013).
                                                               No

              "
              r
                                                                  Yes

4. Does your institution charge different tuition for in-district, in-state, or out-of-state students?
If you answer Yes to this question, you will be expected to report tuition amounts for in-district, in-state, and out-of-state students.
                          Case 1-17-01085-ess                                Doc 195-5           Filed 02/12/20                     Entered 02/12/20 19:49:06




                                                             No
           r
                                                             Yes

 5. Does your institution offer institutionally-controlled housing (either on or off campus)?
If you answer Yes to this question, you will be expected to specify a housing capacity, and to report a room charge or a combined
room and board charge (012 and 013).
                                                             No

                                                             Yes
           r
                                                            Specify housing capacity for academic year 2008-09


6. Do you offer board or meal plans to your students?
If you answer Yes to this question, you will be expected to report a board charge or combined room and board charge (012 and
013).
                                                            No

                                                            Yes· Enter the number of meals per week in the maximum meal plan
           r                                                available


                                                            Yes· Number of meals per week can vary (e.g., students' charge
          r                                                 meals against a meal card)




Part D - Undergraduate Student Charges
If the institution charges an application fee, indicate the amount.
                                                                                Amount                             Prior year
Undergraduate application fee                                                                                                    65

7. Charges to full-time undergraduate students for the full academic year 2008-09


                          In-district         Prior               In-state           Prior          Out-of-state           Prior
                                              year                                   year                                  year
All full-time undergraduates
Average tuition                                                                      4,000 ~---------                       8,640

Required fees                                                                          397 . - - - - - - - - - -                39.7

8. Per credit hour charge for part-time undergraduate students



                         In-district          Prior               In-state          Prior           Out-of-state           Prior




Part D - Graduate Student Charges
                          Case 1-17-01085-ess                              Doc 195-5                  Filed 02/12/20                     Entered 02/12/20 19:49:06




If the institution charges an application fee, indicate the amount.
                                                                                 Amount                                 Prior year
Graduate application fee                                                                                                             125


9. Charges to full-time graduate students for the full academic year 2008-09

                           In-district           Prior              In-state             Prior           Out-of-state            Prior
                                                 year                                    year                                    year
Average tuition                                   6,400 . - - - - - - - - - -             6,400 . . . . - - - - - - - - - - 12,000

Required fees                                       298                                     298


10. Per credit hour charge for part-time graduate students

                           In-district                                                                   Out-of-state            Prior
                                                                                                                                 year
Per credit                                                                                                                          $00
hour charge




Part D • Student Charges • Price of Attendance
13. Price of attendance for full-time, first-time undergraduate students:
Please enter the amounts requested below. These data will be made available to the public on College Navigator. Data for prior
years may be corrected. If your institution participates in any Title IV programs (Pell, Stafford, etc.), you must complete all
information for the current year Leave items that do not apply blank and the system will fill in as "not applicable" or indicate that
more information is needed. Estimates of expenses for books and supplies, room and board, and other expenses are those from
the Cost of Attendance report used by the financial aid office in determining financial need.

Charges for full academic year                        2006-07                        2007-08                        2008-09
Published tuition and required fees:
 In-district

 In-state

 Out-of-state

 Books and supplies

Off campus (not with family):
 Room and board

 Other expenses

Off campus (with family):
 Other expenses

You may use the space below to provide context for the data you've reported above. These context notes will be posted
on the College Navigator website.
                        Case 1-17-01085-ess                                Doc 195-5               Filed 02/12/20   Entered 02/12/20 19:49:06




Part E - Additional Information - Athletic Association
1. Is this institution a member of a national athletic association?
                             No

                             Yes - Check all that apply

                              r:;;   National Collegiate Athletic Association (NCAA)

                              I      National Association of Intercollegiate Athletics (NAIA)

                              I      National Junior College Athletic Association (NJCAA)

                              I      United States Collegiate Athletic Association (USCAA)

                              I      National Christian College Athletic Association (NCCAA)

                                     Other
                              r:;;

2. If this institution is a member of the NCAA or NAIA, specify the conference FOR EACH SPORT using the droplist.

Sport                         NCAA or NAIA member                                           Conference
Football                         No      Yes-Specify
                              r.          r
Basketball                           No
                              r           r.
Baseball                             No
                              r           (.'

Cross country and/or track           No
                              r           (.'
